Case 2:93-cv-00902-RBS Document 596 Filed 02/20/20 Page 1 of 2 PagelD# 5411

Rebecca Beach Smith

From: Rory Golden <rory@flagshipscuba.com>

Sent: Tuesday, February 18, 2020 1:08 PM

To: Rebecca Beach Smith

Cc: VAED_ECF_Questions; clerk@vaed.uscourts.gov; kent.porter@usdoj.gov;
bwainger@kaleolegal.com; bargerd_gtlaw.com; david@davidconcannon.com

Subject: RMST Inc.

Attachments: Titanic18022020 001 jpg

Dear Judge Smith,

Please find attached my statement in support of RMST Inc. in their efforts to recover the remains of the Marconi radio
equipment from the wreck of the Titanic.

Yours Sincerely,

Rory Golden

Flagship Scubadiving Ltd,
Jenkins Yard,

Hudson Road,
Sandycove,

Co. Dublin,

Ireland

Tel: +35312845180
Web: www. flagship.ie

flagship

celebrating PQYEARS
Case 2:93-cv-00902-RBS Document 596 Filed 02/20/20 Page 2 of 2 PagelD# 5412

flagship

celebrating® QOvears

18 February 2020
Statement from Rory Golden .

The recent announcement of plans by RMST Inc. to recover the remains of the
Marconi radio equipment from the wreck of the Titanic has drawn a very

mixed reaction, both positive and negative.

The Titanic continues to stir emotions, 108 years since its sinking in 1912. This fact
alone shows that the story of the tragedy, unlike the ship itself, lives on.

It is clear to me that we must continue to educate the world about this story, especially
children. The recovery, conservation and display of artifacts are part of this process.
As long as we respect the site of one of the worlds’ greatest peacetime maritime
disaster’s , taking into account the feelings of those who have a direct connection with
it, I believe it is correct to resume recovery operations. The volatile ocean floor will
only accelerate the deterioration of what remains. Time is running out for the Titanic
and its remaining secrets, we must act now to preserve as much as we can.

Rory Golden

Managing Director, Flagship Scubadiving Ltd

Vice Chair, Great Britain and Ireland Chapter of the Explorers Club
Co-founder, Irish Underwater Archaeological Research Team (1984 )

Flagship Scubadiving Ltd,

Jenkins Yard, Hudson Road,

Sandycove, Co. Dublin

Tel: +353 1 284 5180 Email: info@flagshipscuba.com
Registered in Ireland, No.301066, VAT No. IE6321066A
